Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.

DETAILED ACTION 
This office action is in response to a communication received 5/19/2021, which amends claims 1-2, 4, 6, 8, 10-11, 14 and 16-19, cancels claims 5, 12, 15, 20-21 and 24, and is hereby acknowledged. 
Claims 1-4, 6-11, 13-14 and 16-19 have been examined and are rejected.

Response to Argument
On pgs. 11-14 of the response, the applicant argues that “Independent claim 1, as amended, recites an electronic control unit comprising: (1) at least one input device for receiving audio and data content from at least one external source; (2) an audio splitter configured to split the audio content between: an audio path for providing the audio content as an audio output via an audio listening device, and a haptic path for providing the same audio content as a haptic output via a plurality of wearable haptic devices; and (3) a wireless transceiver configured to transmit a first portion of the audio 
As claimed, the electronic control unit further comprises (4) a processor coupled to the haptic path for receiving the audio content therefrom, to the at least one input device for receiving the data content therefrom, and to the wireless transceiver for providing the first portion thereto. The processor is configured to: (a) calculate an amount of latency associated with the transmission of the first portion of the audio and data content to the first one of the wearable haptic devices, (b) partition the audio stream into a plurality of audio packets, each audio packet including a time-to-play based on the calculated amount of latency, (c) partition the data content into a plurality of data packets, the data content comprising control data for controlling operation of one or more of the wearable haptic devices, (d) interleave the data packets into the plurality of audio packets, each of the data packets and the audio packets comprising header information configured to identify one of the wearable haptic devices as a destination of the packet, (e) provide a first group of the audio and data packets to the wireless transceiver for transmission to the first one of the wearable haptic devices based on the destination included in the corresponding header information, the first group comprising the first portion of the audio and data content; and (f) provide a second group of the audio and data packets to a second one of the wearable haptic devices based on the destination included in the corresponding header information, the second group comprising a second portion of the audio and data content different from the first portion.
As also claimed, the electronic control unit further compnses: (5) a buffer in communication with the processor and included in the audio path, the buffer configured to insert a time delay into the audio content provided to the audio path, the time delay being based on the calculated amount of latency; and (6) an audio output device coupled to the buffer for outputting the time-delayed audio content to the external audio listening device.
The cited references, alone or in combination, do not disclose or suggest at least these features of amended claim 1 … No portion of Alrawi describes splitting input audio between a haptic path connected to haptic devices and an audio path connected to an audio output device … 
Moreover, none of Alrawi, Coleman, or Heubel, alone or in combination, discloses or suggests providing different groups of audio and data packets to different wearable haptic devices, as now ” have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Quigley et al. (US 20130038792 A1) in view of Vulfson et al. (US 20090180646 A1) further in view of Bullman et al. (US 20030028658 A1).
Specifically, Quigley teaches receiving both audio content and haptic data content, Vulfson teaches splitting audio content to both an audio path and a haptic path, and Bullman teaches interleaving haptic control data packets into audio data packets.
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quigley et al. (US 20130038792 A1) in view of Vulfson et al. (US 20090180646 A1), Coleman et al. (US 9319792 B1) and HEUBEL et al. (US 20140266644 A1) further in view of Bullman et al. (US 20030028658 A1).
As for claim 1, Quigley teaches:
An electronic control unit ([Fig. 2, Host 155]), comprising: at least one input device for receiving audio content and data content from at least one external source (a source computing system 110: see [Fig. 2, Source 110]) (Fig. 2 shows Host 155 is coupled to receive a packetized audio stream from an audio source, to receive a packetized data stream from an haptic data source: see [Fig. 2 Host 155]);
a wireless transceiver configured to transmit a first portion of the (The host computer system 155 may communicate with the output device 152b wirelessly: see [0018].
At least one of the plurality of output devices comprises a haptic output device: see [Claim 19]);
a processor coupled to: the haptic path for receiving the audio content therefrom, the at least one input device for receiving the data content therefrom (Fig. 2 shows Host 155 is coupled to receive the audio content from an audio source ([Fig. 2, Packetized Audio Stream 217 [Wingdings font/0xE0] Audio Buffer 218]), to receive the data content from an haptic data source ([Fig. 2, Packetized Haptic Stream 217 [Wingdings font/0xE0] Haptic Buffer 222]), and to providing data to Haptic Device ([Fig. 2, [Wingdings font/0xE0] Haptic Device 228])), and 
the wireless transceiver for providing the first portion of the (Fig. 2 shows Host 155 is also coupled to provide data to Haptic Device ([Fig. 2, [Wingdings font/0xE0] Haptic Device 228]).
The host computer system 155 may communicate with the output device 152b wirelessly: see [0018]), the processor being configured to:
calculate an amount of latency associated with the transmission of the first portion of the (The method includes determining a timestamp within a data packet from the additional (haptic) data stream. The method also includes generating output that is time aligned with data in the at least one of the audio  data stream based on the timestamp within the data packets of the additional data stream: see [0003].
It is noted that aligning time in the at least one of the audio  data stream based on the timestamp within the data packets of the additional (haptic) data stream comprises calculating the amount of latency associated with the transmission of the first portion of the ,
partition the audio content into a plurality of audio packets, each audio packet including a time-to-play based on the calculated amount of latency (the audio data stream having data packets: [Claim 1].
The method includes determining a timestamp within a data packet from the additional (haptic) data stream. The method also includes generating output that is time aligned with data in the at least one of 
The timestamp is used to enable the receiver to play back the received media and haptic data at appropriate intervals (based on which the time-to-play can be determined): see [0050]);
partition the data content into a plurality of data packets, the data content comprising control data for controlling operation of one or more of the (the audio data stream, the additional data stream, each data stream having data packets: [Claim 1].
The additional data stream is a haptic command data stream having at least one haptic command data packet: [Claim 2]),
(Fig. 2 shows Host 155 is coupled to transmit data content to haptic devices: see [Fig. 2, Haptic Device 226]. 
The output devices 152a, 152b, and 152 may be sensation or tactile data output devices: [0015].

Quigley however does not explicitly teach using the header of each packet comprising destination address information identifying a target haptic device of plurality of haptic devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley’s teaching of sending data to one of a plurality of haptic devices by utilizing the header of each packet comprising destination address information identifying the target haptic device to send the data to in order to provide a first select group of the,

Quigley however does not explicitly teach:
an audio splitter configured to split the audio content between an audio path for providing the audio content as an audio output via an external audio listening device and a haptic path for providing the same audio content as a haptic output via a plurality of 
(a wireless transceiver to) transmit a first portion audio and data content to a first one of the haptic devices;
a processor coupled to the haptic path for receiving the audio content (therefrom, the at least one input device for receiving the data content therefrom, and the wireless transceiver for) providing the first portion of the audio and data content thereto;
calculate an amount of latency associated with the transmission of the first portion of the audio and data content to the first one of the 
and the audio packets (comprising header information configured to identify one of the audio and data packets (to the wireless transceiver for transmission to the first one of the wearable haptic devices based on the destination included in the corresponding header information, the first group comprising) the first portion of the audio and data content, (and provide a second group of) the audio and data packets (to a second one of the wearable haptic devices based on the destination included in the corresponding header information, the second group comprising) a second portion of the audio and data content;
In a similar field of endeavor, Vulfson teaches:
connecting both the haptic device and the audio listening device to the same audio source to receive the same audio program; sending audio data to the haptic device (The invention relates to a wearable device for listening to music and for enhancing other audio and audio including experiences and a method of listening to music and enhancing other audio and audio accompanied experiences in humans: see [Abstract].
connected to the same audio source and transmit the same audio program: see [0062].
In other words, Vulfson teaches sending audio data to a haptic device);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Vulfson for connecting both the haptic device and the audio listening device to the same audio source to receive the same audio program, and sending audio data to the haptic device. The teachings of Vulfson, when implemented in the Quigley system, will enable an audio splitter configured to split the audio content between an audio path for providing the audio content as an audio output via an external audio listening device and a haptic path for providing the same audio content as a haptic output via a plurality of audio and data content to the first one of the  in the Quigley system in order to use a wearable device for listening to music and for enhancing other audio and audio including experiences: Vulfson [Abstract].

Quigley and Vulfson however does not explicitly teach:
haptic devices using short-range wireless communication technology;
a buffer in communication with the processor and included in the audio path and, the buffer configured to insert a time delay into the audio content provided to the audio path, the time delay being based on the calculated amount of latency; and
an audio output device coupled to the buffer for outputting the time-delayed audio content to the external audio listening device;
In a similar field of endeavor, Coleman teaches:
haptic devices using short-range wireless communication technology (The audio signal may be sent to using short range wireless [Bluetooth] technology and output to different target devices, including to a haptic output device: see [Col. 2, LL4-6, 16-17, and Col. 7, LL29-31);
adding a time delay in the buffer in the audio listening device, the time delay being based on the calculated amount of latency (when multiple streams of content data are sent to different devices, in order to coordinate arrival of the content data streams to their respective target devices, content may be buffered, a ; and
outputting the time-delayed audio content to an external audio listening device (The target media device receives the packetized audio data and plays the audio back on the external listening device [speaker] at the appropriate time: [Col. 13, L34-56]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Coleman for haptic devices using short-range wireless communication technology, adding a time delay in the buffer in the audio listening device, the time delay being based on the calculated amount of latency, and outputting the time-delayed audio content to an external audio listening device. The teachings of Coleman, when implemented in the Coleman system, will enable haptic devices using short-range wireless communication technology, a buffer in communication with the processor and included in the audio path and, the buffer configured to insert a time delay into the audio content provided to the audio path, the time delay being based on the calculated amount of latency, and an audio output device coupled to the buffer for outputting the time-delayed audio content to the external audio listening device. One of ordinary skill in the art would be motivated to utilize the teachings of Coleman in the Coleman system in order to send Audio with timing information to coordinate playback of content: Coleman [Abstract].

Quigley, Vulfson and Coleman however does not explicitly teach:
(a haptic path for providing the same audio stream as a haptic output via) a plurality of wearable haptic devices;
(a wireless transceiver to transmit a first portion the audio and data content to a first one of) the wearable haptic devices;
(calculate an amount of latency associated with the transmission of the first portion of the audio and data content to) the first one of the wearable haptic devices;
(partition the data content into a plurality of data packets, the data content comprising control data for controlling operation of) one or more of the wearable haptic devices,
(interleave the data packets into the plurality of audio packets, each of the data packets and the audio packets comprising header information configured to identify) one of the wearable haptic devices (as a destination of the packet),
(provide a first select group of the audio and data packets to the wireless transceiver for transmission to) the first one of the wearable haptic devices, 
(provide a second group of the audio and data packets to) a second one of the wearable haptic devices;
In a similar field of endeavor, HEUBEL teaches:
wireless network communications broadcasting haptic effects to wearable haptic devices (wireless network communications (i.e., using a wireless transceiver) broadcast a combination of haptic effects and audio effects to devices: [0018 and 0044], a mobile device itself, or wearable haptic accessories: [0022]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of HEUBEL for wireless network communications broadcasting haptic effects to wearable haptic devices. The teachings of HEUBEL, when implemented in the Quigley/Vulfson/Coleman system, will enable a haptic path for providing the same audio stream as a haptic output via a 

Quigley, Vulfson, Coleman and HEUBEL together however do not explicitly teach:
interleave the data packets into the plurality of audio packets,;
In a similar field of endeavor, Bullman teaches:
interleaving control packets into regular data packets (The invention enables the interleaving of control (register access) packets and regular data packets such that the system can be dynamically altered on the fly while still fully supporting data objectives: see [0045]).
/HEUBEL system, will enable interleave the data packets into the plurality of audio packets. One of ordinary skill in the art would be motivated to utilize the teachings of Bullman in the Quigley/Vulfson/Coleman/HEUBEL system in order the system to be dynamically altered on the fly while still fully supporting data objectives: see Bullman [0045].
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 1.

As for claim 2, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 1.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
further comprising a low pass filter included in the haptic path for removing high frequency components from the audio content provided to the haptic path (The said tactile subwoofer (i.e., the haptic path) and the said speakers are connected to the same audio source and transmit the same audio program: see Vulfson [0062].
	The signal from the audio source can be split or duplicated, and passed through conventional audio/frequency filters such as, for example, low and high pass filters and like: see Vulfson [0075]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 2.

As for claim 4, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 1.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the at least one input device comprises a data port coupled to the processor for receiving the data content from one or more external data sources (the media device includes a data port [USB]: Coleman [Col 7, L17-19] which functions as an input/output interface for connection to input/output devices such as a haptic device: Coleman [ Col. 7, L8-34]. The I/O interface(s) 204 may couple to one or more haptic input devices such as one or more of a touch sensor, a button, and so forth: see Coleman [Col. 7, L26-29].
	The source device may transmit lower level audio data or audio instructions/commands to the target device: Coleman [Col. 2, L30-32]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 4.

As for claim 6, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 1.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the wireless transceiver is further configured to receive data captured by the at least one of the wearable (HEUBEL [0022]) haptic devices (A user interface module 214 is configured to provide a user interface to the user 102 using 
	accepting inputs received from the input/output devices via an interface such as the USB port: [Col. 7, L8-25], the data may be from an output device such as the haptic output device: Coleman [Col. 7, L26-34]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 6.

As for claim 7, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 4.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the data port is a universal serial bus (USB) port (the data port is USB: Coleman [Col. 7, L17-19]). 
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 7.

As for claim 8, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 1.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the at least one input device comprises a microphone (the audio input is from a microphone: Coleman [Col. 9, L12-18]). 
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 8.

As for claim 9, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 1.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the wireless transceiver is a Bluetooth transceiver (the wireless communication is provided via Bluetooth: Coleman [Col. 2, L4-25 and Col. 12, L47-62]). 
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 9.

As for claim 10, since it contains similar limitations as in claim 1, the same rationale is used where applicable.
Additionally, Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
An entertainment system (an entertainment system: Coleman [Col. 4, L58-67]),
wherein the processor ( is configured to synchronize delivery of the haptic signals with delivery of the time-delayed audio stream (Haptic effects are synchronized with audio with the timing delayed as specified in the broadcast: HEUBEL [0039 and 0043]). 
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 10.

As for claim 11, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 10.

wherein the at least one input device comprises a data port communicatively coupled to the processor and configured to receive the data content from an external data source (see Quigley [Fig. 2, Heptic Stream 219 [Wingdings font/0xE0] Packetized Haptic Stream 221 [Wingdings font/0xE0] Haptic Buffer 222]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 11.

As for claim 14, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 10.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the first one of the wearable haptic devices is a first footwear device comprising a first haptic transducer and the second one of the wearable haptic devices is a second footwear device comprising a second haptic transducer (The haptic effects can be produced by wearable accessories such as shoes, i.e., one wearable accessory for each of a pair of shows: HEUBEL [0022]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 14.

As for claim 16, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 10.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the first one of the wearable haptic devices includes a second wireless transceiver for receiving the first portion of audio and data packets from the electronic (The host computer system may communicate with a haptic output device wirelessly: see Quigley [0018, Claim 19]. Both audio and haptic data can be sent to a haptic device: see Vulfson [0062]. The haptic device can be a wearable device: see HEUBEL [0022]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 16.

As for claim 17, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 16.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together further teach:
wherein the wireless transceivers of the electronic control unit (the media device includes wireless communication interfaces: Coleman [Col. 7, L35-44]) and the first one of the wearable (HEUBEL [0022]) haptic devices are Bluetooth transceivers (devices, such as haptic output devices, may wish to communicate utilizing Bluetooth: Coleman [Col. 7, L29-31 and Col. 12, L56-58]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 17.

As for claim 19, since it contains similar limitations as in claim 1, the same rationale is used where applicable.
Additionally, Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach:
establishing a wireless (Coleman [Col. 2, L4-6]) connection (The communication module is configured to provide a framework for establishing and using connections with the other media devices: see Coleman [Col 4, L22-25]) a first one of a plurality of wearable haptic device (a wearable accessory of a mobile device: HEUBEL [0022]) (The communication module is configured to provide a framework for establishing and using connections with the other media devices: see Coleman [Col 4, L22-25], including output to a haptic output device: Coleman [Col. 7, L29-31]); and
transmitting, via the wireless transceiver, a first group of the audio and data packets to the first one wearable haptic devices based on the destination included in the corresponding header information (Quigley [Fig. 2, Haptic Device 226, 0015, 0018], HEUBEL [0022]).
Therefore Quigley, Vulfson, Coleman, HEUBEL and Bullman together also teach claim 19.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Vulfson, Coleman, HEUBEL and Bullman further in view of Kozlov (US 20180060022 A1) and DEWA et al. (US 20170048485 A1).
As for claim 3, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 1.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together however do not explicitly teach:
wherein each audio packet further includes a sync word.
In a similar field of endeavor, Kozlov teaches:
each audio packet in an audio stream includes a stream packet identifier unique for all audio packets in an audio stream (In embodiments, a video stream may be received at a multimedia device 105 along with a plurality of audio streams that are associated with the video stream. Each audio stream may carry a different audio track or rendition for the audio that is associated with the video stream. For example, each audio stream may include a rendition of the audio in a different language. The different audio streams may be distinguished based upon unique PID (packet identifier) values of the audio streams, and the languages of the different audio streams may be identified within a PMT (program map table) carried by a transport stream that is received at the multimedia device 105. When a transport stream is received at the multimedia device 105, the multimedia device 105 may identify the different audio streams (e.g., the PID value of each audio stream) and the language associated with each of the audio streams from the PMT carried by the transport stream: [0028]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kozlov for each audio packet in an audio stream includes a stream packet identifier unique for all audio packets in an audio stream. The teachings of Kozlov, when implemented in the Quigley/Vulfson/Coleman/HEUBEL/Bullman system, will enable each audio packet including a sync word. One of ordinary skill in the art would be motivated to utilize the teachings of Kozlov in the Quigley/Vulfson/Coleman/HEUBEL/Bullman system in order to associate each audio packet with the respective audio stream.

 together however do not explicitly teach:
wherein each audio packet further includes an identifier associated with the audio packet.
In a similar field of endeavor, DEWA teaches:
the packet identifier of the packet received identifying the data type of the packet such as an audio packet (The packet demultiplexing unit 301 demultiplexes the received packet for each data type (image, audio, caption, and control signal) on the basis of the packet identifier of the packet received via the communication unit 152: [0397]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of DEWA for the packet identifier of the packet received identifying the data type of the packet such as an audio packet. The teachings of DEWA, when implemented in the Quigley/Vulfson/Coleman/HEUBEL/Bullman/Kozlov system, will enable each audio packet including an identifier associated with the audio packet. One of ordinary skill in the art would be motivated to utilize the teachings of DEWA in the Quigley/Vulfson/Coleman/HEUBEL/Bullman/Kozlov system in order to determine the type of a packet received for proper processing: see DEWA [0058].
Therefore Quigley, Vulfson, Coleman, HEUBEL, Bullman, Kozlov and DEWA together teach claim 3.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Vulfson, Coleman, HEUBEL and Bullman further in view of Kulkarni et al (US 9501946 B1).
As for claim 13, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 10.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach the haptic device being a wearable device (HEUBEL [0022]).
Quigley, Vulfson, Coleman, HEUBEL and Bullman together however do not explicitly teach:
wherein each wearable haptic device is further configured to: obtain data associated with a movement detected by the wearable haptic device, and transmit the data to the electronic control unit.
In a similar field of endeavor, Kulkarni teaches:
the haptic device obtaining data associated with a movement detected by the haptic device, and transmitting the data to the server for processing (The user exercises this control by manipulating the stylus 24. When the stylus 24 is moved, the speed and direction of this movement are sensed by the haptic device 18, which transmits it to the client computer 20 as user inputs. These user inputs are transmitted to the server computer 32 via the packet-switched network 16: see [Col 3, L24-29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kulkarni for the haptic device obtaining data associated with a movement detected by the haptic device, and transmitting the data to the server for processing. The teachings of Kulkarni, when implemented in the Quigley/Vulfson/Coleman/HEUBEL/Bullman system, will enable each wearable haptic device being configured to: obtain data associated with a movement detected by the wearable haptic device, and transmit the data to the 
Therefore Quigley, Vulfson, Coleman, HEUBEL, Bullman and Kulkarni together teach claim 13.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quigley in view of Vulfson, Coleman, HEUBEL and Bullman further in view of Mackay et al (US 20180262792 A1).
As for claim 18, it has been established that Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach claim 10.
Quigley, Vulfson, Coleman, HEUBEL and Bullman together teach the haptic device being a wearable device (HEUBEL [0022]).
Quigley, Vulfson, Coleman, HEUBEL and Bullman together however do not explicitly teach:
wherein each the wearable haptic device includes a second processor configured to calculate a new time-to-play value for each audio packet received from the electronic control unit based on the time-to-play included in the received audio packet and a current play time provided by an internal clock included in the wearable haptic device.
In a similar field of endeavor, Mackay teaches:
a processor of a follower player device determining the appropriate time to play each audio data packet based on a timestamp in each audio data packet received and a clock offset calculated based on a time of an internal clock of the leader playback device and the time of the internal clock of the follower playback device (A timestamp in each packet of audio data can be the playback time for that packet according to 
FIG. 10 shows an example of a generic computer device 1050 that is intended to represent various forms of mobile devices and playback devices, which includes a processor 1052, memory 1064, a communication interface 1066, and a transceiver 1068: [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mackay for a processor of a follower player device determining the appropriate time to play each audio data packet based on a timestamp in each audio data packet received and a clock offset calculated based on a time of an internal clock of the leader playback device and the time of the internal clock of the follower playback device. The teachings of Mackay, when implemented in the Quigley/Vulfson/Coleman/HEUBEL/Bullman system, will enable the at least one of the wearable haptic device including a second processor configured to calculate a new time-to-play value for each audio packet received from the electronic control unit based on the time-to-play included in the received audio packet and a current play time provided by an internal clock included in the at least one of the wearable haptic devices. One of ordinary skill in the art would be motivated to utilize the teachings of Kulkarni in the Quigley/Vulfson/Coleman/HEUBEL/Bullman system in order 
Therefore Quigley, Vulfson, Coleman, HEUBEL, Bullman and Mackay together teach claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458